DETAILED ACTION
This Office Action is in response to After Final Amendment filed on October 12, 2022. 
In the instant amendment, claims 1, 10, and 20-21 are independent claims; claims 1, 5-6, and 9 are currently amended; claim 21 is new; claims 4 and 7-8 are cancelled; claims 2, 14, and 16-19 are original; claims 3, 10-13, 15, and 20 are previously presented.
Claims 1-3, 5-6, and 9-21 has been examined and are pending. This Action is made NON-FINAL.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .    

Interview Summary
A telephone interview is conducted between Applicant’s representative and the Examiner to discuss electronically filling of Terminal Disclaimer (in light of US 11346554). However, no agreement was reached.

Response to Amendment
The after final amendment filed October 12, 2022 has been entered. Claims 1, 10, and 20-21 are independent claims; claims 1, 5-6, and 9 are currently amended; claim 21 is new; claims 4 and 7-8 are cancelled; claims 2, 14, and 16-19 are original; claims 3, 10-13, 15, and 20 are previously presented. Applicant’s amendments and arguments to claim(s) are persuasive to overcome claim objection and claim rejections as set forth in the most recent office action mailed 07/13/2022. 

Response to Argument
Applicant’s arguments have been considered but are moot in view of the new ground(s) of rejection. See new ground(s) of rejection below.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based e-Terminal Disclaimer may be filled out completely online using web-screens. An e-Terminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about e-Terminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1-3, 5-6, and 9-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of US. Patent No. 11346554 (i.e. Shuk).

With respect to claim 20 of the instant application, claim 19 of Shuk (US 11346554) discloses: a combustion analyzer comprising: an oxygen sensor configured to sense the presence of oxygen in a combustion process and generate a first sensor signal indicative of the concentration of oxygen in the combustion process; a dual carbon monoxide-methane sensor configured to sense the presence of carbon monoxide or methane in the combustion process and generate a second sensor signal indicative of a concentration of carbon monoxide or a concentration of methane in the combustion process: and a controller configured to determine the concentration of oxygen based on the first signal and compare it to a threshold, wherein the controller selectively generates a control signal, based on the comparison, to heat the dual carbon monoxide-methane sensor to approximately 4000C (see claim 19 of Shuk - US 11346554).
               It does not explicitly disclose: to heat the dual carbon monoxide-methane sensor to 6000C.
               Since claim 19 of Shuk – US 11346554 discloses: to heat the dual carbon monoxide-methane sensor to approximately 4000C, it would thus have been obvious for one having ordinary skill in the art to choose/select desired/optimal operating temperature for sensor to suit with each combustible components i.e. CO and/or methane, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges (i.e. operating temperature of a dual carbon monoxide-methane sensor) i.e. (a dual carbon monoxide-methane sensor configured to operate at a temperature of 600°C involves only routine skill in the art.  In re Aller, 105 USPQ 233 (CCPA 1955), while controlling cross-sensitivity of sensor device. Furthermore, it would thus have been obvious for one having ordinary skill in the art to include to heat the dual carbon monoxide-methane sensor to 6000C, since it has been held that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success (i.e. to have improved baseline resistance if gas sensor materials are susceptible to environmental effects while controlling cross-sensitivity of sensor device via selecting operating temperature of sensor device) is obvious. KSR International Co. v Teleflex Inc., 550 U.S.__, __, 82 USPQ2d 1385, 1395-97 (2007).

With respect to claim 10 of the instant application, claim 9 of Shuk (US 11346554) discloses: a method of improving the control of a combustion process comprising: heating a dual carbon monoxide-methane sensor to 4000C: determining a concentration of oxygen in the combustion process Using an oxygen sensor; comparing the oxygen concentration to a certain threshold; applying, when the oxygen concentration is a below the threshold, a carbon monoxide calibration algorithm configured to allow the dual carbon monoxide-methane sensor to detect carbon monoxide within the combustion process and generate a sensor signal indicative of a concentration of carbon monoxide; applying, when the concentration is above the threshold, a methane calibration algorithm configured to allow the dual carbon monoxide-methane sensor to detect methane within the combustion process and generate a sensor signal indicative of a concentration of methane; and generating a control signal based on the sensor signals.
It does not explicitly disclose: heating a dual carbon monoxide-methane sensor to 600°C.



Since claim 9 of Shuk – US 11346554 discloses: heating a dual carbon monoxide-methane sensor to approximately 400°C, it would thus have been obvious for one having ordinary skill in the art to choose/select desired/optimal operating temperature for sensor to suit with each combustible components i.e. CO and/or methane, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges (i.e. operating temperature of a dual carbon monoxide-methane sensor) i.e. (a dual carbon monoxide-methane sensor configured to operate at a temperature of 600°C involves only routine skill in the art.  In re Aller, 105 USPQ 233 (CCPA 1955), while controlling cross-sensitivity of sensor device. Furthermore, it would thus have been obvious for one having ordinary skill in the art to include heating a dual carbon monoxide-methane sensor to 600°C, since it has been held that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success (i.e. to have improved baseline resistance if gas sensor materials are susceptible to environmental effects while controlling cross-sensitivity of sensor device via selecting operating temperature of sensor device) is obvious. KSR International Co. v Teleflex Inc., 550 U.S.__, __, 82 USPQ2d 1385, 1395-97 (2007).

With respect to claim 11 of the instant application, claim 10 of Shuk (US 11346554) discloses: wherein the threshold is 10.0% oxygen concentration.  

With respect to claim 12 of the instant application, claim 11 of Shuk (US 11346554) discloses: wherein the threshold is 10.0% oxygen concentration.  

With respect to claim 13 of the instant application, claim 12 of Shuk (US 11346554) discloses: wherein the carbon monoxide calibration algorithm is based on a calibration operation wherein the dual carbon monoxide-methane sensor is heated to 3000C and exposed to known levels of carbon monoxide concentration (see claim 12 of Shuk - US 11346554: wherein the dual carbon monoxide-methane sensor is heated to approximately 400° C; “approximately 400°C” corresponds to 300°C).

With respect to claim 14 of the instant application, claim 13 of Shuk (US 11346554) discloses: wherein the known levels of carbon monoxide concentration is 1000 ppm.  

With respect to claim 15 of the instant application, claim 14 of Shuk (US 11346554) discloses: wherein the methane calibration algorithm is based on a calibration operation wherein the dual carbon monoxide-methane sensor is heated to 6000C and exposed to known levels of methane concentration (see claim 14 of Shuk - US 11346554: wherein the dual carbon monoxide-methane sensor is heated to approximately 400°C; “approximately 400°C” corresponds to 600°C).

With respect to claim 16 of the instant application, claim 15 of Shuk (US 11346554) discloses: wherein the known levels of methane concentration falls in a range of 0-5.0%.  

With respect to claim 17 of the instant application, claim 16 of Shuk (US 11346554) discloses: wherein the control signal is configured to trigger an alert.  

With respect to claim 18 of the instant application, claim 17 of Shuk (US 11346554) discloses: wherein the control signal is configured to adjust flow of air to the combustion process.  

With respect to claim 19 of the instant application, claim 18 of Shuk (US 11346554) discloses: wherein the control signal is configured to adjust flow of fuel to the combustion process.

With respect to claim 21 of the instant application, claims 1, 4, and 7 of Shuk (US 11346554) discloses: a combustion analyzer comprising: an oxygen sensor configured to detect oxygen in a combustion process and generate a first sensor signal indicative of a concentration of oxygen; a dual carbon monoxide-methane sensor configured to operate at a temperature of 6000C and provide a second sensor signal indicative of methane concentration and to operate at 3000C to selectively provide a third sensor signal indicative of carbon monoxide concentration; where in the combustion analyzer is configured to determine the concentration of oxygen based on the first sensor signal and generate a carbon monoxide concentration output and a methane concentration output based on the dual carbon monoxide- methane sensor signals and the concentration of oxygen; and wherein a controller generates, based on the sensor signals, a control signal; and wherein the control signal is configured to apply a methane calibration algorithm when the concentration of oxygen is above a certain threshold, wherein the methane calibration algorithm comprises changing a temperature of the dual carbon monoxide-methane sensor.

With respect to claim 1 of the instant application, claims 1, 4, 7, 9 and 12 of Shuk (US 11346554) discloses: a combustion analyzer comprising: an oxygen sensor configured to detect oxygen in a combustion process and generate a first sensor signal indicative of a concentration of oxygen; a dual carbon monoxide-methane sensor configured to operate at a temperature of 6000C and provide a second sensor signal indicative of methane concentration and to operate at 300°C to selectively provide a third sensor signal indicative of carbon monoxide concentration; wherein the combustion analyzer is configured to determine the concentration of oxygen based on the first sensor signal and generate a carbon monoxide concentration output and a methane concentration output based on the dual carbon monoxide- methane sensor signals and the concentration of oxygen; and wherein a controller generates, based on the sensor signals, a control signal; and wherein the control signal is configured to bring the dual carbon monoxide-methane sensor to 300°C and apply a carbon monoxide calibration algorithm when the concentration of oxygen is below a certain threshold, wherein the carbon monoxide calibration algorithm comprises changing a temperature of the dual carbon monoxide-methane sensor (see claim 1 of Shuk - US 11346554: a dual carbon monoxide-methane sensor configured to operate at a temperature of approximately 400°C; “approximately 400°C” corresponds to 600°C).

With respect to claim 2 of the instant application, claim 2 of Shuk (US 11346554) discloses: wherein the dual carbon monoxide- methane sensor comprises a calorimetric catalytic carbon monoxide sensor.  

With respect to claim 3 of the instant application, claim 3 of Shuk (US 11346554) discloses: wherein the dual carbon monoxide-methane sensor is operated at 6000C at startup (see claim 3 of Shuk – US 11346554: “approximately 400°C” corresponds to “6000C”).  

With respect to claim 5 of the instant application, claims 1, 4-5, 7, 9 and 12 of Shuk (US 11346554) discloses: wherein the control signal is configured to adjust flow of fuel or air to the combustion process.  

With respect to claim 6 of the instant application, claims 1, 4-6, 7, 9 and 12 of Shuk (US 11346554) discloses: wherein the control signal is configured to generate an alert (see claim 6 of Shuk – US 11346554: “alarm” corresponds to “alert”).  

With respect to claim 9 of the instant application, claims 1, 4-6, 7, 9 and 10-12 of Shuk (US 11346554) discloses: wherein the threshold comprises a 10.0% - 20.0% oxygen concentration range.

Allowable Subject Matter
Claims 1-3, 5-6, and 9-21 are allowable once double patenting rejection is overcome.

The following is a statement of reasons for the indication of allowable subject matter:  

Instant claim 1 includes wherein the control signal is configured to bring the dual carbon monoxide-methane sensor to 300°C and apply a carbon monoxide calibration algorithm when the concentration of oxygen is below a certain threshold, wherein the carbon monoxide calibration algorithm comprises changing a temperature of the dual carbon monoxide-methane sensor, in combination with the other recited elements, were not reasonably found in the Prior Art.

Instant claim 10 includes applying, when the oxygen concentration is a below the threshold, a carbon monoxide calibration algorithm configured to allow the dual carbon monoxide-methane sensor to detect carbon monoxide within the combustion process and generate a sensor signal indicative of a concentration of carbon monoxide; applying, when the concentration is above the threshold, a methane calibration algorithm configured to allow the dual carbon monoxide-methane sensor to detect methane within the combustion process and generate a sensor signal indicative of a concentration of methane, in combination with the other recited elements, were not reasonably found in the Prior Art.

Claims 2-3, 5-6, and 9 are also allowable based on their dependency on claim 1. 

Instant claim 20 includes a controller configured to determine the concentration of oxygen based on the first signal and compare it to a threshold, wherein the controller selectively generates a control signal, based on the comparison, to heat the dual carbon monoxide- -23-R302.12-0085methane sensor to 600°C, in combination with the other recited elements, were not reasonably found in the Prior Art. 

Instant claim 21 includes wherein the control signal is configured to apply a methane calibration algorithm when the concentration of oxygen is above a certain threshold, wherein the methane calibration algorithm comprises changing a temperature of the dual carbon monoxide-methane sensor, in combination with the other recited elements, were not reasonably found in the Prior Art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRUONG D PHAN whose telephone number is (571)272-8883.  The examiner can normally be reached on Monday – Friday 12pm-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TRUONG D PHAN/Examiner, Art Unit 2861          


/JOHN FITZGERALD/Primary Examiner, Art Unit 2855